Case 7:18-CV-05233-PED Document 36 Filed 04/12/19 Page 1 of 2

LAw OFFlcE.: oF CRA\G A. BL.uMBERG

Flr-_rEl-:N MAIDEN LANl-:

20“‘ Fl_ooR
NEW YORK, N:-:w YORK l 0038-4003 LONG |SLAND OFFlCE
393 .JERcho 'ruRNPlKE
TELEPHONE <2 l 2) 346~0808 gun FLOOR
TELECOP|ER (2 l 2) 346-0777 M|NEOLA' NEW YORK l 150|

April 12, 2019

Via ECF

Honorable Paul E. Davison
United States District Court
Southern District if New York
300 Quarropas Street '
White Plains, NY 10601

Re:- Rutkovsky v. Allstate Insurance Company
Our File No. 2699.01
Docket No.: 18 CV 05233 (PED)

Dear Judge Davison:

We represent the plaintiff in the above referenced matter. In accordance with your honor’s
motion procedures, plaintiff respectfully requests a pre- m-otion conference concerning its request
to file a motion for summary judgment

Plaintiff is the owner of the premises located at 16 Glen Park Road, Purchase, New York.
The property was insured by Allstate Insurance Company. On May 21, 2016, there was a fire at the
premises that totally destroyed the house. A claim was submitted to Allstate, and the parties agreed
to building damage replacement cost in the amount of $709,179.70. Allstate paid the actual cash
value of the damages in the amount of $579,041.48, and withheld recoverable depreciation in the
amount of $130,138.22. The policy provided that upon the repair or replacement of the home,
Allstate would pay the insured the recoverable depreciation The insured, being unable to rebuild
the premises, instead purchased a replacement condominium for approximately 3725,000, and
thereafter made claim to Allstate for the recoverable depreciation Allstate refused to pay plaintiff
the recoverable depreciation and issued a denial letter dated May 16, 2018. (Letter attached
hereto).

The denial letter recites the applicable policy provisions, which will not be repeated herein.
There is no dispute that an insured has the option to repair the damaged premises g_x; replace it by
purchasing another premises in order to recover the depreciation hold back. This is the only issue
in this case which is a matter of law that can be decided by summary judgement

Case 7:18-CV-05233-PED Document 36 Filed 04/12/19 Page 2 of 2

Law Office of Craig A. Blumberg
Apri| 12, 2019

Respectfully,

LAW OFFICE OF CRAIG A. BLUMBERG /'

By: %/&; /\

craig A“. Bdimbe¥§(€)yi’%)
cc: Skarzynsky Black, LLC
Thomas H. Cellilli, Esq.

Page -2-

